DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on January 16, 2019.  Claims 2-21 are pending at the time of examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/19 and 5/24/19 were considered by the examiner. See attached PTO-form 1449.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-21 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. 10,225,302.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-21 are directed to 

Instant application				Patent (‘302)
2) A computing device, comprising: at least one processor: at least one memory connected to the at least one processor; and a distributed stream processing system that is at least partially stored in the at least one memory and executed by the at least one processor, the distributed stream processing system comprising a streaming job manager configured to monitor execution information about streaming jobs executed by a plurality of vertices executing on a plurality of computing devices, each vertex of the plurality of vertices configured to process events associated with one or more streaming jobs, receive execution progress information for the plurality of vertices, detect, based on the monitored execution information, a failed vertex of the plurality of vertices, and restart the failed vertex.
1. A computing device in a network-based computing environment, comprising: at least one processor: at least one memory connected to the at least one processor; and a distributed stream processing system stored in the at least one memory and executed by the at least one processor, comprising a streaming job manager that monitors execution information about streaming jobs executed by a plurality of vertices executing on a plurality of computing devices, the streaming job manager receiving execution progress information and data dependencies for the plurality of vertices, each vertex of the plurality of vertices configured to process events associated with one or more streaming jobs, wherein the plurality of vertices includes at least one stream extractor vertex configured to consume events of one or more event streams, including continually waiting for and performing computations on data received in the one or more event streams; and the streaming job manager is configured to detect, based on the monitored execution 
, the plurality of vertices including a stream extractor vertex; continually waiting for, by the stream extractor vertex, data received in one or more event streams; detecting, based on the monitored execution information, a failed vertex of the plurality of vertices; and
restart the failed vertex.

8. A method in a distributed stream processing system implemented in at least one computing device, comprising monitoring execution information about streaming jobs executed by a plurality of vertices executing on a plurality of computing devices, said monitoring including receiving execution progress information and data dependencies for the plurality of vertices, each vertex of the plurality of vertices configured to process events associated with one or more streaming jobs, the plurality of vertices including a stream extractor vertex; consuming events of one or more event streams at the stream extractor vertex, said consuming including continually waiting for data received in the one or more event streams, and performing computations on the data; detecting, based on the monitored execution information, a failed vertex of the plurality of vertices, and restarting the failed vertex.
16) A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processing circuit, perform a method for distributed stream processing, the method comprising: monitoring execution information about streaming jobs executed by a plurality of vertices executing on a plurality of computing 






After analyzing the language claim of the claims, it is clear that claims 2-21 of the instant application are merely an obvious variation of claims 1-20 of U.S. Patent No. 10,225,302.  While claims 2-21 of the instant application is slightly broader than claims 1-20 of U.S. Patent No. 10,225,302, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 10,225,302, but indicate that it is merely a subset of the Patent No. 10,225,302. These 
A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cardelli et al. (US Patent No. 8,713,579).
	As per claim 1, Cardelli discloses acomputing device, comprising: at least one processor: at least one memory connected to the at least one processor; and a distributed stream processing system that is at least partially stored in the at least one memory and executed by the at least one processor (Fig. 1),the distributed stream processing system comprising 
a streaming job manager configured to (col. 2, lines 18-20 as Job schedule)

receive execution progress information for the plurality of vertices (col. 2, lines 36-44, as “the execution states of a job’s status”), 
detect, based on the monitored execution information, a failed vertex of the plurality of vertices (col. 2, lines 45-67 as “the workstation …running jobs of the critical network has been off-line”), and restart the failed vertex (col. 5, lines 43-67 as “a restart of a job which ended in error”).  
As per claim 3, Cardelli further teaches wherein the plurality of vertices includes a stream extractor vertex configured to consume events of one or more event streams, including continually waiting for and performing computations on data received in the one or more event streams (Fig. 5, #510, col. 7, lines 35-39).  
As per claim 4, Cardelli further teaches wherein the stream extractor vertex is configured to indicate temporal information for an event (col. 7, lines 40-52).  
SUPPLEMENTAL PRELIMINARY AMENDMENTPage 3	As per claim 5, Cardelli further teaches wherein the temporal information includes at least one of a time the event began, a time the event ended, a time period during which the event was active, or sequence information for the event (col. 6, lines 48-58).  
As per claim 6, Cardelli further teaches a garbage collection process configured to garbage collect the event based on a sequence number of the event (col. 6, lines 15-27).  

As per claim 8, Cardelli further teaches wherein the plurality of vertices includes a stream outputter vertex configured to perform one or more user-defined actions processing one or more streaming output events (col. 8, lines 37-38).
As per claim 9, Cardelli discloses a method in a distributed stream processing system implemented in at least one computing device, comprising 
monitoring execution information about streaming jobs executed by a plurality of vertices executing on a plurality of computing devices, each vertex of the plurality of vertices configured to process events associated with one or more streaming jobs (Fig. 1, col. 2, lines 25-35; col. 3, lines 33-43 as “work plans”, “workstation”(n));
the plurality of vertices including a stream extractor vertex; continually waiting for, by the stream extractor vertex, data received in one or more event streams (Fig. 5, #510, col. 7, lines 35-39); 
detecting, based on the monitored execution information, a failed vertex of the plurality of vertices; and restart the failed vertex col. 2, lines 45-67 as “the workstation …running jobs of the critical network has been off-line”), and restart the failed vertex (col. 5, lines 43-67 as “a restart of a job which ended in error”).  
As per claim 16, Cardelli discloses a computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processing circuit, perform a method for distributed stream processing, the method comprising:
monitoring execution information about streaming jobs executed by a plurality of vertices executing on a plurality of computing devices, each vertex of the plurality of 
enabling consumption of an output event stream by an application, the consumption of the output event stream defined by a user (col. 8, lines 28-38). 
As per claims 10-15, 17-21 have similar limitations as recited in claims 3-8; therefore, they are rejected under the same subject matter.
Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        July 22, 2021